Citation Nr: 0710476	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-37 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1960 to December 
1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran did not engage in combat while in service.

2.  The veteran does not have a current diagnosis of PTSD due 
to any verified incident or event of active military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in June 
2002, March 2004, and May 2004.  These letters advised the 
veteran of the information necessary to substantiate his 
claim and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the March 2004 and May 2004 letters expressly told 
the veteran to provide any relevant evidence in his 
possession, while the June 2002 letter implicitly told him to 
do so.  See 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  The June 2002 letter 
included a PTSD stressor information form that requested the 
specific details that were required in order to attempt 
stressor verification through military records research.  

All three development letters informed the appellant that the 
effective date for payment purposes would be determined based 
on when VA received the claim and when the evidence that 
establishes the basis for the disability rating was 
submitted.  Since service connection is being denied, no 
effective date will be assigned, so there is no possibility 
of any prejudice to the appellant if the notification is 
lacking a sufficiently specific description of matters 
involving the assignment of an effective date.  In addition, 
because the claim is being denied, the Board finds that the 
appellant was not prejudiced by inadequate notice of how to 
establish a disability rating.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, personnel records, 
private medical records, and VA medical records.  It also 
includes materials such as reference materials, pictures, 
maps, and personal statements that have been collected by the 
veteran and VA in an attempt to verify the reported 
stressors.  While the veteran has not been afforded a VA 
examination with respect to his claim, the absence of a 
verified stressor makes a VA examination unnecessary in 
allowing the Board to decide the case.  See generally 38 
C.F.R. § 3.159(c)(4). 

The veteran was given ample notice and opportunity to provide 
evidence on his behalf or to inform VA of existing evidence 
that had not been obtained.  No additional pertinent evidence 
has been identified by the claimant as relevant to the issue 
on appeal.  Therefore, the Board finds VA has satisfied the 
duty to assist in obtaining evidence.

Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder in accordance with 
38 C.F.R. § 4.125(a), credible supporting evidence that the 
claimed in-service stressor(s) occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

The United States Court of Appeals for Veterans Claims 
(Court) set forth the analytical framework and line of 
reasoning for determining whether a veteran was exposed to a 
recognizable stressor during service, which, as discussed 
above, is an essential element in solidifying a claim for 
service connection for PTSD.  Zarycki v. Brown, 6 Vet. App. 
91 (1993).  Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d) and (f), the evidence necessary to establish the 
incurrence of a recognizable stressor during service to 
support a claim of service connection for PTSD will vary 
depending on whether the veteran "engaged in combat with the 
enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be credible and consistent with the circumstances, 
conditions, or hardships of such service.

Where the veteran did not serve in combat or the stressor is 
not related to combat, lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence which corroborates 
the veteran's testimony as to the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); 
West v. Brown, 7 Vet. App. 70, 76 (1994).

Further, the sufficiency of a stressor is a medical 
determination and not within the purview of a VA adjudicator.  
Every detail of an asserted stressor need not be corroborated 
in order for it to be considered properly verified; rather, 
the evidence should reveal a version of events which, when 
viewed most favorably to the veteran, supports his account.  
See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002); 
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  When there is 
an approximate balance of evidence, the veteran is afforded 
the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that he has PTSD as a result of 
stressful incidents he experienced while stationed at Tan Son 
Nhut Air Force Base in 1963.  First, the veteran stated that 
he witnessed six Buddhist monks set themselves on fire.  
Second, he stated he saw a jeep full of soldiers line six 
Vietnamese girls up against a wall and shoot them.  Third, he 
stated that a civilian assigned to his outfit, 164 Comm. Gp., 
Tan Son Nhut Airbase, went missing, and the veteran assumed 
he was captured by the Viet Cong.  Fourth, the veteran stated 
that about 30 to 40 tanks drove through the main gate at Tan 
Son Nhut Airbase to the building that housed their top secret 
equipment.  The veteran witnessed a man shoot at the tank, 
and the tank fired back, making the man and the building 
around him disappear.  The veteran also says that, at the 
same time, two modified T-28s began to bomb the palace and 
some other areas.  A warship on the Saigon river shot at the 
planes.  When one of the planes tried to land, soldiers 
started shooting at it, so it took off and headed toward Bien 
Hoa with the other plane.  Fifth, the veteran mentioned that 
his tent was shot up by a soldier who lost his mind due to 
combat stress.  Sixth, the veteran stated that a small girl 
threw a loaf of bread containing hand grenades through the 
window of a bar he was at in Saigon.

The veteran's DD Form 214 confirms that he served as an 
administrative specialist in Vietnam.  He did not receive any 
decorations that are indicative of combat service.  The 
United States Armed Services Center for Unit Records Research 
(CURR) was unable to corroborate that the veteran's unit was 
exposed to combat.  His personnel records do not otherwise 
demonstrate that he was in combat.  Consequently, the Board 
concludes that the veteran did not engage in combat with the 
enemy during active service, and, as such, the provisions of 
38 U.S.C.A. § 1154(b) are not applicable in this case.  See 
VAOPGCPREC 12-99.

Given the lack of corroborative evidence establishing combat 
service, the Board need not accept as true the veteran's 
allegations of stressors.  Instead, the claims file must 
contain service records or other independent credible 
evidence to corroborate the veteran's testimony as to the 
alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  To this end, the August 2003 CURR report was able to 
provide information that is relevant to two of the six noted 
stressors.  

With regard to the stressor involving the November 1963 coup, 
the CURR report states that small arms fire occurred around 
the Tan Son Nhut Airbase main gate on November 1, 1963.  
However, this description does not corroborate the veteran's 
reported stressor, as no casualties were reported as a result 
of this event.  According to the report cited by CURR, the 
small arms fire was uncomfortable, but the post was never 
abandoned.  This report does not verify that the tank fired 
back, destroying a building and killing the soldier who had 
fired first, as described in the veteran's stressor 
statement.  In addition, the statement of a fellow veteran 
cannot be used to verify the incident in question, as it does 
not describe tanks firing at the time of the coup and does 
not verify the veteran's involvement in any specific event.  

Nor does the CURR report verify that the veteran witnessed 
the self-immolation of the Buddhist monks.  This report notes 
a May 8, 1963, Buddhist celebration in which nine persons 
were killed and twenty wounded.  Also of record is a June 11, 
1963, incident in which a Buddhist monk publicly burned 
himself.  Further incidents of monks burning themselves 
continued during the following weeks.  There is no evidence 
to indicate the veteran or his unit was in Saigon, where 
these highly publicized events occurred, rather than on the 
Tan Son Nhut Air Force Base.  The veteran's submission of a 
magazine article with a picture that verifies that a monk set 
himself on fire does not serve as evidence that the veteran 
was there to witness these events firsthand.  Therefore, 
because none of his reported stressors can be verified, the 
veteran's claim must be denied.

The Board further notes that, even if a stressor had been 
verified, the veteran's claim would still be denied because 
there is no current diagnosis of PTSD that conforms to the 
DSM-IV criteria.  The medical record from the veteran's 
personal physician describes no symptoms and provides no 
rationale to justify the conclusion that the veteran has 
PTSD.  Nor does it list any reported stressors on which the 
diagnosis is based.  Furthermore, it is unclear whether the 
personal physician has the necessary mental health training 
to diagnose PTSD.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The other PTSD diagnosis of record was made in June 2002 by a 
Vet Center social worker.  As with the personal physician's 
report, it is unclear whether the social worker has the 
proper training to diagnose PTSD.  See id.  Moreover, this 
diagnosis is based on unverified stressors.  In addition, the 
symptoms that are cited in support of this diagnosis are 
largely symptoms that are reported by the veteran rather than 
symptoms that were personally observed by the social worker.  
While the veteran reported insomnia, flashbacks, intrusive 
thoughts, anxiety, panic attacks, avoidance, social 
isolation, and social and industrial impairment, the only 
observable symptoms that are noted by the social worker are 
depression and anxiety.  No mention is made of observable 
symptoms such as affect, thought processes, impaired memory, 
speech patterns, ritualistic behavior, disorientation, 
neglect of personal hygiene, impaired judgment, or impaired 
abstract reasoning.  The Board does not find that this report 
provides an adequate basis for the social worker's conclusion 
that the veteran's prognosis is poor for recovery and that 
his condition will probably never allow him to work again.  
See LeShore v. Brown, 8 Vet. App. 406 (1995) (noting the 
Board is not bound to accept medical opinions based on 
history supplied by the veteran where that history is 
unsupported by the medical evidence).  Therefore, the Board 
places little probative value in this report.

The Board does, however, find the VA medical center's June 
2002 mental health consultation report to be highly probative 
evidence that the veteran does not currently have PTSD.  
According to this record, the veteran had no problems 
discussing his reported stressors.  He also denied many of 
the symptoms that he reported having during the consolation 
with the social worker, including flashbacks, dissociation, 
avoidance, insomnia, and nightmares.  The psychologist 
observed no evidence of avoidance or distress associated with 
the reported stressors.  He indicated that he had retired of 
his own free will after becoming eligible for full retirement 
benefits.  Contrary to the Vet Center letter, the veteran 
indicated that he had not sought treatment through VA.  
During this consultation, the veteran was very clear in 
stating that he did not want to receive any psychological 
help or medication but was looking for compensation for his 
service in Vietnam.  No current disability was diagnosed.  
The Board finds this report to be highly probative to whether 
the veteran has a current disability, as it was prepared by a 
psychologist who was trained to diagnose and treat mental 
health disabilities.  See Espiritu, supra.  It also describes 
the veteran's demeanor during the interview, which was not 
done by the other examiners, and it does not rely solely on 
the veteran's own characterization of his symptoms to 
diagnose PTSD.  See LeShore, supra.  Therefore, even if a 
reported stressor had been verified, the Board would be 
unable to grant the veteran's claim.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


